NUMBER 13-14-00310-CV

                   COURT OF APPEALS

           THIRTEENTH DISTRICT OF TEXAS

             CORPUS CHRISTI – EDINBURG

GRAY, RITTER & GRAHAM, PC; WOLF                        Appellants,
HALDENSTEIN ADLER FREEMAN &
HERZ, LLC; NEBLETT BEARD &
ARSENAULT, LLP; DON M. DOWNING;
AND ADAM J. LEVITT,


                               v.

GOLDMAN PHIPPS PLLC F/K/A
GOLDMAN PENNEBAKER & PHIPPS,
PC; MIKAL C. WATTS, PC; AND
MURRAY LAW FIRM,
                                                           Appellees.


              On Appellants’ Emergency Motion to
         Stay All Proceedings in the Underlying Lawsuit.


                           ORDER
     Before Chief Justice Valdez and Justices Garza and Longoria
                           Order Per Curiam
      Appellants Gray, Ritter & Graham, PC, Wolf Haldenstein Adler Freeman & Herz,

LLC, Neblett Beard & Arsenault, LLP, Don M. Downing, and Adam J. Levitt perfected an

interlocutory appeal from an order rendered by the County Court at Law Number 3 of

Nueces County, Texas, in trial court cause number 2012-CCV-62122-3, denying

appellants’ special appearance. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(7)

(West, Westlaw through 2013 3d C.S.) (authorizing interlocutory appeal of order granting

or denying special appearance). Appellants have filed an “Emergency Motion to Stay All

Proceedings in the Underlying Lawsuit” during the pendency of the appeal. Appellees

Goldman Phipps PLLC f/k/a Goldman Pennebaker & Phipps, PC, Mikal C. Watts, PC,

and Murray Law Firm filed a response to the motion.

      Having reviewed appellants’ motion and appellees’ response, we hereby GRANT

the motion in part and DENY it in part. We order all proceedings in trial court cause

number 2012-CCV-62122-3 STAYED until further order of this Court, EXCEPT that the

stay shall not apply to discovery requests propounded upon any party that is not named

as an appellant in this appeal. Any such discovery requests shall proceed during the

pendency of this appeal according to the Texas Rules of Civil Procedure.

      IT IS SO ORDERED.




                                               PER CURIAM

Order delivered and filed the
25th day of September, 2014.



                                           2